Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the RCE filed on 05/10/2021. Claims 1, 5, 14, 16, 17, 18 and 19 have been amended. Claims 1-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for generating data transformation workflows. The detailed implementation indicates: (1) A system, comprising: at least one processor; and a memory to store program instructions that, if executed, cause the at least one processor to perform a method, comprising: in response to a request to automatically create an Extract Transform Load (ETL) job for a data object: obtaining a source data schema for the data object identified in the request, wherein the data object is stored in a first data store according to the source data schema; (2) Obtaining a target data format for the data object based on the request; (3) Automatically determining one or more differences from comparing the source data schema with the target data format; (4) Using the differences between the source data schema and the target data format to determine one or transformations to apply to the data object as part of executing the ETL job to generate one or more transformed data objects stored according to the target data format; (5) Automatically generating code to perform the ETL job that executes the one or more transformations; and (6) Making the code available for modification via access to storing the code in a second data store.

Pertinent Art
3.	Romano et al, US 20160246809, disclosing converting data integration system files, wherein the operation system used by the first data integration system is different from the operating system used by the second data integration system, and wherein the process converts the files by determining differences between the first data integration system and the second data integration system, determining a set of transformation rules based on the differences, creating a conversion algorithm based on the set of transformation rules, and executing the conversion algorithm.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


~TBD~


Hung Le
06/02/2021

/HUNG D LE/Primary Examiner, Art Unit 2161